Order and judgment (one paper), Supreme Court, New York County (Barbara R. Kapnick, J.), entered October 16, 2008, which granted plaintiff’s motion for summary judgment, declared the lease terminated and ejected defendant, unanimously affirmed, without costs.
The minutes of the special meeting of the cooperative’s Board of Directors, duly called for the purpose of determining whether, because of her objectionable conduct, defendant’s tenancy as a tenant shareholder of the cooperative was undesirable and the proprietary lease should expire, establish that the Board followed the requisite procedures in terminating defendant’s tenancy. There is no issue of fact on this point that would preclude summary judgment. Nor has defendant raised a factual issue as to whether in voting to terminate her lease, the cooperative board did not act for the purposes of the cooperative, within the scope of its authority, and in good faith (see Matter of Levandusky v One Fifth Ave. Apt. Corp., 75 NY2d 530 537-538 *481[1990]; see also 40 W. 67th St. v Pullman, 100 NY2d 147, 154-155 [2003]). Concur—Tom, J.E, Andrias, Buckley and DeGrasse, JJ. [See 2008 NY Slip Op 32163(U).]